876 F.2d 660
LITTLE ROCK SCHOOL DISTRICT, Appellee,Lorene Joshua, as next friend of minors Leslie Joshua, StacyJoshua and Wayne Joshua;  Rev. Robert Willingham, as nextfriend of minor Tonya Willingham;  Sara Matthews as nextfriend of Khayyam Davis, Alexa Armstrong and KarlosArmstrong;  Mrs. Alvin Hudson as next friend of TatiaHudson;  Mrs. Hilton Taylor as next friend of Parsha Taylor,Hilton Taylor, Jr. and Brian Taylor;  Rev. John M. Miles asnext friend of Janice Miles and Derrick Miles;  Rev. RobertWillingham on behalf of and as President of the Little RockBranch of the NAACP;  Lorene Joshua on behalf of and asPresident of the No. Little Rock Branch of the NAACP, Appellants,Katherine Knight, Individually and as President of theLittle Rock Classroom Teachers Association (LRCTA);  LRCTA;Ed Bullington, individually and as President of the PulaskiAssociation of Classroom Teachers (PACT);  PACT;  JohnHarrison, Individually and as President of the North LittleRock Classroom Teachers Association (NLRCTA);  NLRCTA;Milton Jackson, Individually and as an Non-CertifiedEducational Support Employee of the Little Rock School District,v.PULASKI COUNTY SPECIAL SCHOOL DISTRICT NO. 1;  North LittleRock School District;  Murry Witcher;  Ginny Jones;  VickiStephens;  Dixie Harrison;  Larry Lazenby;  and RoseWilshire;  Arkansas State Board of Education;  WayneHartsfield;  Walter Turnbow;  Harry A. Haines;  Jim Dupree;Dr. Harry P. McDonald;  Robert L. Newton;  Alice L. Preston;Jeff Starling;  Earle Love, Mac Faulkner;  Bob Moore;  DonHindman;  Shirley Lowery;  Sheryl Dunn;  David Sain;  BobStender;  Grainger Williams;  Richard A. Giddings;  GeorgeA. McCrary;  Buddy Raines and Dale Ward;  Charles Stratton;Mildred Tatum;  Benny O'Neil, Mack McAlister, Appellees.
No. 87-2371EA.
United States Court of Appeals,Eighth Circuit.
June 2, 1989.

Appeal from the United States District Court for the Eastern District of Arkansas;  Henry Woods, Judge.


1
Norman Chachkin, New York City, and John Walker, Little Rock, Ark., for appellants Joshua.


2
Phil Kaplan, Little Rock, Ark., for appellants Little Rock.


3
Richard Roachell, Little Rock, Ark., for appellants Knight.


4
Phil Neal, Chicago, Ill., for appellees, PCSSD.


5
Randy McNair, Little Rock, Ark., for State of Ark.


6
Sam Perroni, Little Rock, Ark., for Rayburn.


7
Phillip Lyon & Stephen Jones, Little Rock, Ark., for North Little Rock.


8
Bob Cabe, Little Rock, Ark., for McKinney intervenors.


9
Prior Report:  839 F.2d 1296 (1988).

AMENDED JUDGMENT

10
This appeal from the United States District Court was submitted on the record of the district court, briefs of the parties and was argued by counsel.


11
On the Court's own motion this appeal is hereby dismissed as moot, all issues having been resolved in companion consolidated appeals--87-1404, et al.  Mandate Forthwith.